DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/09/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-16 are pending (claim set as filed on 01/02/2019).
	Applicant’s election with traverse of Group I, claims 1-7, in the reply filed on 07/14/2020 is again acknowledged. Claims 8-16 stand withdrawn as being directed to the non-elected claims.

Priority
	This application is a 371 of PCT/KR2017/006776 filed on 06/27/2017 which has foreign applications to KR 10-2017-0080366 filed on 06/26/2017 and KR 10-2016-0083703 filed on 07/01/2016.


Examiner’s Response to Arguments
Applicant’s arguments filed on 06/09/2021 have been fully considered and the declaration under 37 CFR 1.132 filed on 10/21/2020 has been carefully re-evaluated. 
Note that an additional secondary reference by Wu (Mesenchymal Stem Cells Enhance Wound Healing Through Differentiation and Angiogenesis, 2007) is being added to the previous obviousness rejection by Zhang in view of Chang for the purpose of establishing further explanation and clarity. Further note that Wu is a reference cited by Zhang (citation #30). However, the Examiner will address below the relevant arguments pertaining to Zhang and Chang for clarity of the record. 

In response to Applicant’s argument (addressing pages 3-4 of the remarks) that “the cited art does not provide a nexus between wound healing and exosomes generated from thrombin-treated stem cells” and “Zhang does not, in fact, connect expression of cytokines with wound treatment”, the argument has been considered but note that Zhang teaches that MSC-exosomes could deliver many cytokines including PDGF-BB, G-CSF, VEGF, MCP-1, IL-6, and IL-8 (see page 2165, left col.). The cytokine of VEGF (vascular endothelial growth factor) is a well-documented growth factor and well-known for its wound healing effects. The new reference by Wu demonstrates that VEGF plays a key role in angiogenesis and leads to accelerated cutaneous or skin wound healing (in particular, accelerated wound closure). Thus, since the reference of Chang teaches expressions of BDNF, FGF, HGF, NGF, IL-6, and VEGF, as growth factors, in the exosomes are increased by thrombin treatment, then there is a reasonable understanding that thrombin induces more cytokines such as VEGF in exosomes, there is an enhance therapeutic effect in skin wound treatment. In other words, the reference of Wu demonstrates a reasonable 

In response to Applicant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning (addressing page 5 of the remarks), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was filed, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971) (see MPEP 2145). For the reasons of record, it is the secondary reference by Chang that provides a teaching-suggestion-motivation (TSM) to derive the employ exosomes derived from thrombin-treated stem cells because Chang explicitly teaches “a method of promoting generation of exosomes from stem cell by using thrombin. The method according to the present invention has superior effects of promoting generation of stem cell-derived exosomes and thus exosomes can be more efficiently obtained thereby compared to conventionally known methods” (see Chang’s abstract). Therefore, the MPEP at 2144 (II) states that “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on 

In response to Applicant’s arguments (addressing pages 6-7 of the remarks) and declaration that exosomes from thrombin-treated stem cells exhibited a significantly improved angiogenesis ability compared with non-thrombin treated exosomes in in vitro models or in vivo wound healing studies, this argument is not persuasive because this result would have been reasonably expected from the cited combination. As noted above, it is predicted or expected that exosomes from thrombin-treated stem cells would have enhance expression of various cytokines or growth factors such as the ones disclosed by Applicant (e.g. HGF, VEGF, etc.) and the cited combination. For instance, vascular endothelial growth factor (VEGF) has been well-studied or well-explored in the stem cell arts for its angiogenesis properties attributing to wound repair. As discussed herein, the reference of Wu teaches how important VEGF is in its role in accelerating wound closure. The Chang reference singles out thrombin and its superior effects of promoting generation of stem-cell derived exosomes. 	

New Grounds of Rejection
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (HucMSC-Exosome Mediated-Wnt4 Signaling Is Required for Cutaneous Wound Healing, 2014) in view of Chang (WO 2015/088288 A1, citations made to US 2016/0333317 A1 Wu (Mesenchymal Stem Cells Enhance Wound Healing Through Differentiation and Angiogenesis, 2007). 
Regarding claims 1-3, Zhang’s general disclosure relates to mesenchymal stem cell-derived exosomes (MSC-Ex) for tissue injury repair and using human umbilical cord mesenchymal stem cell derived exosome (hucMSC-Ex) in cutaneous wound healing using a rat skin burn model (see abstract & Figures 1-2).
Regarding claim 4, Zhang discloses mesenchymal stem cells enhance wound healing through differentiation and angiogenesis (see page 2168, middle col.). Claim interpretation: wherein clauses are interpreted as an intended result of the process and the MPEP at 2111.04 states that such clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.
Regarding claims 6-7, Zhang discloses “to explore input signal of AKT pathway via hucMSC-Ex, we analyzed the cytokines within huc-MSC exosomes that may activate AKT pathway by luminex assay. The data indicated that hucMSC-Ex could deliver many cytokines including PDGF-BB, G-CSF, VEGF, MCP-1, IL-6, and IL-8, which may activate AKT signaling” (see page 2165, left col.). 
However, Zhang does not teach exosomes derived from thrombin treated stem cells (claim 1’s last limitation).
Chang teaches promoting the generation of a stem cell-derived exosome by using thrombin which has a remarkable effect of promotion (see abstract & ¶ [0002]). Chang teaches expressions of BDNF, FGF, HGF, NGF, IL-6, and VEGF, as growth factors, in the exosomes are increased by thrombin treatment (see ¶ [0039]-[0049]).
Wu discloses that “mesenchymal stem cells enhance wound healing through differentiation and angiogenesis” (see title) and further states that “BM-MSC-treated wounds exhibited significantly accelerated wound closure, with increased re-epithelialization, cellularity, and angiogenesis” (see abstract). Wu teaches “we found that BM-MSC conditioned medium promoted endothelial tube formation and that BM-MSCs expressed high levels of VEGF-α and Ang-1 but not Ang-2. Notably, BM-MSC treatment resulted in significantly increased amounts of Ang-1 and VEGF-α in the wounds. VEGF plays a key role in angiogenesis by stimulating endothelial cell proliferation, migration, and organization into tubules. Moreover, VEGF increases circulating endothelial progenitor cells” (see page 2658, left col.). Wu concludes “this study demonstrates systemically the beneficial effect of BM-MSCs in cutaneous regeneration and wound healing in nondiabetic and diabetic mice through differentiation and paracrine effects. Administration of allogeneic BM-MSCs or BM-MSC-derived molecules may represent novel therapeutic approaches in the treatment of chronic wounds and other conditions” (see page 2658, right col.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the exosomes by applying the method for promoting the generation of an exosome derived from stem cells such as taught by Chang to the composition containing an exosome of Zhang because Chang suggests thrombin promotes remarkable promoting effects. For example, Chang teaches that the expressions of BDNF, FGF, HGF, NGF, IL-6, and VEGF, as growth factors, in the exosomes are increased by thrombin treatment. Therefore, one of ordinary skill in the art would have understood that thrombin-treated stem cells would promote, e.g. VEGF, which is deemed an important growth factor in wound healing because the disclosure of Wu establishes that VEGF plays a key role in angiogenesis thereby . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chang and Wu as applied to claims 1-4 and 6-7 above, and in further view of Lim (US 2015/0024011 A1).
The combined disclosures of Zhang and Chang, herein referred to as modified-Zhang, is discussed above as it pertains to a method of treating skin wound comprising administering an effective amount of exosomes derived from thrombin-treated stem cells.
However, modified-Zhang does not teach a supplementary ingredient selected from a culture medium, a cytokine, a growth factor, or a gene (claim 5).
Lim’s general disclosure relates to the fields of medicine, cell biology, molecular biology and genetics and to the field of cosmetics and medicine (see ¶ [0002]). Lim teaches “the use of an exosome for the preparation of a pharmaceutical composition to promote or enhance would healing or hair growth, or both, in an individual. The exosome may be derived from a stem cell such as a mesenchymal stem cell (MSC)” (see abstract). Lim teaches a exosome which comprises one or more genes or gene products found in MSCs or medium which is conditioned by culture of MSCs, for use in enhancing hair growth or promoting wound healing or both. The exosome may comprise molecules secreted by the MSC (see ¶ [0081]-[0091]). The cells in the cell culture may be grown in a serum-free medium which is supplemented by one or more growth factors and at various concentrations (see ¶ [0100], [0156], [0169]-[0172]). 
prima facie obvious to combine them into a single composition useful for the very same purpose (e.g., skin wound treatment). At least additive therapeutic effect would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation of success because the references are in the same field of endeavor directed to exosome derived mesenchymal stem cells for skin therapy.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653